Citation Nr: 1527523	
Decision Date: 06/26/15    Archive Date: 07/07/15

DOCKET NO.  13-28 151	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and depression.

2.  Whether new and material evidence has been received to reopen a claim for service connection for a left leg/knee disorder.

3.  Entitlement to a rating in excess of 10 percent for lumbar strain.

4.  Entitlement to a rating in excess of 30 percent for status post open tibio fibular fracture 3rd degree with rod placement, right leg (right leg disability).

5.  Entitlement to a rating in excess of 30 percent for right ankle limitation of motion (right ankle disability)

6.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Heather VanHoose, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J.C. Chapman


INTRODUCTION

The Veteran served on active duty from January 1997 to January 1999.  These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions by a Department of Veterans Affairs (VA) Regional Office (RO).

In a March 2010 rating decision, the RO confirmed and continued the prior denial issued in a December 2008 rating decision of service connection for a chronic acquired psychiatric disorder, to include depression secondary to service connected disability.  In an April 2010 rating decision, the RO confirmed and continued the prior denial, also issued in a December 2008 rating decision, of PTSD.  The Veteran's notice of disagreement specifically indicated he was disagreeing with the denial of service connection for PTSD and a chronic psychiatric disorder, to include depression.  While the board acknowledges that these disorders were separately adjudicated by the RO, the scope of a claim includes any disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and the other information of record,  see Clemons v. Shinseki, 23 Vet. App. 1 (2009), and the claim has been characterized accordingly.

In a November 2011 rating decision, the RO continued the 10 and 30 percent ratings assigned for lumbar strain and right ankle disability, respectively; denied the claim for entitlement to a TDIU rating; and assigned a 30 percent rating for right leg disability, effective January 19, 2011.  In a May 2012 rating decision, the RO declined to reopen a claim for service connection for a left leg/knee disorder.

The Veteran testified at a hearing before a Decision Review Officer (DRO) in April 2013.  A transcript is of record.  In September 2014, these matters were remanded to schedule the Veteran for a Board hearing.  In December 2014, a videoconference hearing was held before the undersigned.  A transcript is of record.

The issue of service connection for an acquired psychiatric disorder (on de novo review), the claim to reopen the matter of service connection for a left leg/knee disability, and the matters of increased ratings for lumbar strain, a right leg disability, and a right ankle disability are being REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action on his part is required.


FINDINGS OF FACT

1.  The Veteran did not appeal a December 2008 rating decision which denied service connection for an acquired psychiatric disorder, to include PTSD and depression, based, in part, on a finding of no diagnosis of depression or PTSD; new and material evidence was not received within one year of the notification of that decision.

2.  Evidence received since the December 2008 rating decision, including postservice treatment records showing diagnoses of PTSD and major depression, a March 2010 statement from a private psychologist suggesting that the Veteran's depression may be related to his service, and the Veteran's testimony alleging he has a psychiatric disorder secondary to physical injury/his service-connected disabilities, relates to the previously unestablished elements of whether the Veteran has a psychiatric disorder that is attributable to service.


CONCLUSIONS OF LAW

1.  The December 2008 rating decision denying service connection for an acquired psychiatric disorder is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104(a), 3.160(d), 20.302, 20.1103 (2014).

2.  New and material evidence has been received to reopen a claim for service connection for an acquired psychiatric disorder.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the fully favorable determination in the claim to reopen the matter of service connection for a psychiatric disorder, no further discussion of compliance with VA's duty to notify and assist is necessary.  De novo review of this matter is addressed in the remand below.


ORDER

The claim for service connection for an acquired psychiatric disorder is reopened.


REMAND

The Veteran contends that he has a psychiatric disorder related to his service-connected disabilities (chronic pain/physical injury).  A review of the record reflects diagnoses of PTSD, mood disorder, major depression with anxiety, psychotic disorder, and obsessive compulsive disorder.  

On November 2008 VA examination, the examiner indicates that "it is entirely plausible that the veteran's depression is to some extent related to his [service-connected] medical condition," but, he is unable to make this connection in the presence of an active substance dependence.

On March 2010 VA examination, the examiner found that the Veteran's reported symptoms do not meet the diagnostic criteria for PTSD.  However, in January 2011, a private psychological evaluation notes an Axis I diagnosis of PTSD. 

Regarding whether his depression is related to his service-connected disabilities, the March 2010 examiner indicated that it was impossible to resolve this issue without resorting to mere speculation given the impact of alcohol dependence on mood.

In a March 2010 statement, a private psychologist notes that the Veteran reported a history of major depressive episodes beginning shortly after his accident [in service].  She further notes that the Veteran now suffers from depression "as a direct result from his injuries and chronic pain received while serving his country."

Considering the conflicting information noted above, the Board finds that a new VA examination is necessary to evaluate the Veteran's current psychiatric diagnosis(es) and to determine whether such may be related to his service-connected disabilities.

Additionally, the Veteran alleges that his lumbar spine, right leg, and right ankle disabilities have worsened.  He was last examined by VA in January 2012 to assess the severity of his back and in February 2011 to assess the severity of his right leg and ankle.  Notably, the Veteran was scheduled for updated VA examinations in July 2013; however, he failed to report.  In his December 2014 hearing, he explained that he moved and his mail at the former address was not forwarded to him by the occupant (his former girlfriend).  He stated that he now receives his mail and would attend scheduled examinations.  In any event, recent private medical evidence reveals he had surgery on the right leg in September 2014 to remove the external fixator and pins in the right leg.  Accordingly, the Board finds that good cause is shown and that a current VA examination(s) to assess the severity of his lumbar spine, right leg, and right ankle disabilities is warranted.  

Further, in the December 2014 hearing, the Veteran's attorney indicated that the Veteran has received updated treatment at Scott Orthopedic Center, Saint Mary's Medical Center, and Area Psychiatric and Psychological Services.  The Board notes that records dated in September 2014 from Saint Mary's Medical Center and records dated from August to October 2014 from Area Psychiatric and Psychological Services have been associated with the record; however, no records were subsequently submitted from Scott Orthopedic Center.  Such records may be pertinent to the Veteran's claims remaining on appeal, including his claim to reopen the matter of service connection for a left leg/knee disability (as a critical question with that issue is whether the Veteran has a current diagnosis).

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining any necessary authorization, attempt to secure for the record copies of any (and all) updated clinical records of any VA and  private treatment the Veteran has received, to specifically include any outstanding treatment records from Scott Orthopedic Center.

2.  Arrange for an examination of the Veteran to determine the nature and likely etiology of any psychiatric disorder diagnosed during the pendency of this appeal, to specifically include PTSD, mood disorder, major depression with anxiety, psychotic disorder, and obsessive compulsive disorder.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Following examination of the Veteran and review of his record, the examiner should respond to the following:

(a)  Please identify by diagnosis each psychiatric disorder entity found, to include PTSD, mood disorder, major depression with anxiety, psychotic disorder, and obsessive compulsive disorder.  The examiner should reconcile any conflicting information in this regard.

(b)  As to any psychiatric disorder diagnosed, and to include PTSD, mood disorder, major depression with anxiety, psychotic disorder, and obsessive compulsive disorder, is it at least as likely as not (a 50% or greater probability) that such was caused or aggravated by (increased in severity due to) his service-connected lumbar spine, right leg, and/or right ankle disabilities?

(c)  If the opinion is that a psychiatric disorder was not caused, but was aggravated by a lumbar spine, right leg, and/or right ankle disability, specify, to the extent possible, the degree of psychiatric disorder disability that resulted from such aggravation (i.e., identify the baseline level of severity of the psychiatric disorder before the aggravation occurred, and the level of severity of the psychiatric disorder after aggravation).

A complete rationale for all opinions must be provided.

3.  Schedule the Veteran for an examination(s) to determine the current severity of his lumbar spine, right leg, and right ankle disabilities.  The examiner(s) should provide findings regarding all related symptoms and describe the severity of these symptoms.  Diagnostic studies should include range of motion studies (with notation of all additional limitations due to such factors as pain, use, weakness, fatigability, etc.).  The claims file must be made available to and reviewed by the examiner(s).

The examiner(s) should also describe the Veteran's functional impairment from his service-connected lumbar spine, right leg, and/or right ankle disabilities, and with consideration of his educational background and occupational history, furnish an assessment (without consideration of his age and any nonservice-connected disabilities) as to the types of employment he would be able to participate in from a medical standpoint, if any.

A complete rationale for all opinions must be provided.

4.  Then review the record and readjudicate the claims.  If any remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his attorney opportunity to respond before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
M.C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


